Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 15 February 2022, to the Original Application, filed 4 August 2020.

2. 	Claims 1-25 are pending.  Claims 1, 8, 15, 20, and 24 are independent claims.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claims 1-5, 7-12, 14-18, 20-22, and 24-25  is/are rejected under 35 U.S.C. 103 as being obvious over Bansal (U.S. Publication 2021/0004770 A1) in view of Lee (U.S. Publication 2018/0336183 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As per independent claim 1, Bansal teaches a computer-implemented method using promise identifiers for documents (See Bansal, Abstract), the computer-implemented method comprising:
processing, by a processor, a document comprising a reference… (See Bansal, paragraphs 0023-0024 and 0027, describing that an event may be detected from the user-related activity information within an email communication, flight reservation made through a website, dinner reservation, a meeting or similar event), 
identifying, by the processor, the reference included in the document (See Bansal, paragraphs 0024-0025 and 0027, describing that classifiers are used to detect/identify particular event types and obtain event related information such as date, time, location, etc.);
generating, by the processor, a promise identifier for the reference in the document (See Bansal, paragraphs 0025-0026, describing that upon detecting an event, information about the event is extracted by the processor and includes identifiers related to the event.  The event content which may be enriched with supplemental information, is utilized to generate an event data object and may be associated with the user.  A second interpretation of the ‘promise identifier’ is interpreted through paragraphs 0029 and 0096, describing that new event content extracted from the second email is reconciled with the updated event content indicating a flight delay and used to complete a change to the future event); and
responsive to processing the document, resolving, by the processor, the promise identifier for the reference by providing data of the reference associated with the promise identifier (See Bansal, paragraphs 0029-0030 and 0097, describing a change to a future event occurring through the retrieval content within a second email message.  New event content may be extracted such as the flight confirmation number, specific temporal data, ext. and thus the first email may be reconciled with the updated event 
Bansal does not teach expressly:
…wherein processing comprises natural language processing (NLP) the document;
…wherein the data of the reference is located within the document, 
however, Lee teaches these limitations (See Lee, paragraphs 0005 and 0147, describing that natural language processing is utilized to process a portion of natural language content within a document based on a vector data structure; see also paragraphs 0155, 0158, and 0168, describing that reference data is embedded within the document).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the natural language processing that includes embedded references within a document of Lee with the processing of a document comprising a reference of Bansal.  The motivation for doing so would have been to easily define relationships between document structural elements, as taught by Lee (See Lee, Abstract).
Therefore, it would have been obvious to combine Lee with Bansal for the benefit of easily defining relationships between document structural elements to obtain the rejection as specified in claim 1.
As per dependent claim 2, Bansal and Lee teach the limitations of claim 1 as described above.  Bansal and Lee also teach wherein the reference is at least one of a footnote, appendix, or supplemental information within the document (See Bansal, paragraphs 0004, and 0026-0027).
As per dependent claim 3, Bansal and Lee teach the limitations of claim 1 as described above.  Bansal and Lee also teach further comprising identifying a plurality of references in the document (See Bansal, Abstract, and paragraphs 0001, 0003, and 0027).
As per dependent claim 4, Bansal and Lee teach the limitations of claim 3 as described above.  Bansal and Lee also teach further comprising responsive to identifying the plurality of references, generating a promise identifier for each of the plurality of references (See Bansal, paragraphs 0025-0028).
As per dependent claim 5, Bansal and Lee teach the limitations of claim 4 as described above.  Bansal and Lee also teach wherein the promise identifier for each of the plurality of references in the document is generated prior to resolving any of the promise identifiers for the plurality of references (See Bansal, paragraphs 0030-0031).
As per dependent claim 7, Bansal and Lee teach the limitations of claim 1 as described above.  Bansal and Lee also teach further comprising displaying the data of the reference associated with the promise identifier (See Bansal, paragraph 0144).
As per independent claim 8, Bansal teaches a system (See Bansal, Figure 1) comprising:
…a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations… (See Bansal, Figure 1).

As per dependent claim 9, Bansal and Lee teach the limitations of claim 8 as described above.  Claim 9 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 10, Bansal and Lee teach the limitations of claim 8 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 11, Bansal and Lee teach the limitations of claim 10 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 12, Bansal and Lee teach the limitations of claim 11 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 14, Bansal and Lee teach the limitations of claim 8 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per independent claim 15, Bansal teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations… (See Bansal, Figure 1). 
Independent claim 15 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 16, Bansal and Lee teach the limitations of claim 15 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 17, Bansal and Lee teach the limitations of claim 16 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 18, Bansal and Lee teach the limitations of claim 17 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per independent claim 20, Bansal teaches a computer-implemented method using promise identifiers for documents (See Bansal, Abstract), the computer-implemented method comprising:
processing, by a processor, a document comprising a plurality of references… (See Bansal, paragraphs 0023-0024 and 0027, describing that an event may be detected from the user-related activity information within an email communication, flight reservation made through a website, dinner reservation, a meeting or similar event), 
identifying, by the processor, a first reference of the plurality of references included in the document (See Bansal, paragraphs 0024-0025 and 0027, describing that classifiers are used to detect/identify particular event types and obtain event related information such as date, time, location, etc.);
generating, by the processor, a first promise identifier for the first reference in the document (See Bansal, paragraphs 0025-0026, describing that upon detecting an event, information about the event is extracted by the processor and includes identifiers related to the event.  The event content which may be enriched with supplemental information, is utilized to generate an event data object and may be associated with the user.  A second interpretation of the ‘promise identifier’ is interpreted through paragraphs 0029 and 0096, describing that new event content extracted from the second email is reconciled with the updated event content indicating a flight delay and used to complete a change to the future event); and
resolving, by the processor, the first promise identifier for the first reference by providing data of the first reference associated with the first promise identifier (See Bansal, paragraphs 0029-0031 and 0097-0098, describing a change to a future event occurring through the retrieval content within a second email message.  New event content may be extracted such as the flight confirmation number, specific temporal data, ext. and thus the first email may be reconciled with the updated event data.  Further, 
Bansal does not teach expressly:
… wherein processing comprises natural language processing (NLP) the document;
…wherein the data of the reference is located within the document, 
however, Lee teaches these limitations (See Lee, paragraphs 0005 and 0147, describing that natural language processing is utilized to process a portion of natural language content within a document based on a vector data structure; see also paragraphs 0155, 0158, and 0168, describing that reference data is embedded within the document).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the natural language processing that includes embedded references within a document of Lee with the processing of a document comprising a reference of Bansal.  The motivation for doing so would have been to easily define relationships between document structural elements, as taught by Lee (See Lee, Abstract).
Therefore, it would have been obvious to combine Lee with Bansal for the benefit of easily defining relationships between document structural elements to obtain the rejection as specified in claim 20.
As per dependent claim 21, Bansal and Lee teach the limitations of claim 20 as described above.  Bansal and Lee also teach responsive to resolving the first promise identifier, identifying a subsequent reference included in the document; generating a subsequent promise identifier for the subsequent reference in the document; and resolving the subsequent promise identifier for the subsequent reference by providing data of the subsequent reference associated with the subsequent promise identifier (See Bansal, paragraphs 0053-0055).
As per dependent claim 22, Bansal and Lee teach the limitations of claim 20 as described above.  Claim 22 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per independent claim 24, Bansal teaches a computer program product using promise identifiers for documents… (See Bansal, Figure 1).
Independent claim 24 additionally incorporates substantially similar subject matter as that of independent claim 20 above, and is additionally rejected along the same rationale as used in the rejection of claim 20.
As per dependent claim 25, Bansal and Lee teach the limitations of claim 24 as described above.  Claim 25 additionally incorporates substantially similar subject matter as that of claim 21 above, and is additionally rejected along the same rationale as used in the rejection of claim 21.


4.	Claims 6, 13, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (U.S. Publication 2021/0004770 A1) in view of Lee (U.S. Publication 2018/0336183 A1), as applied to claims 1, 8, 15, 20, and 24 above, and further in view of Hampson (U.S. Publication 2020/0267235 A1).
As per dependent claim 6, Bansal and Lee teach the limitations of claim 1 as described above.  Bansal and Lee do not teach expressly further comprising displaying a span of text including the promise identifier, however, Hampson teaches this limitation (See Hampson, paragraph 0085, and Figure 3B, describing displaying a content serving opportunity log that includes text along with an identifier that identifies an event based on which content was selected to be served for the corresponding content serving opportunity).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the display of a log including text and event identifiers of Hampson with the promise identifiers for documents of Bansal and Lee.  The motivation for doing so would have been to show the user the relevancy for each event as determined by a relevancy score and the additional information pertaining to each event such that the user may consider the relevancy based on his or her own personal preferences.  Therefore, it would have been obvious to combine Hampson with Bansal and Lee for the benefit of showing the user the relevancy for each event as determined by a relevancy score and the additional information pertaining to each event such that the user may consider the relevancy based on his or her own personal preferences to obtain the invention as specified in claim 6.
As per dependent claim 13, Bansal and Lee teach the limitations of claim 8 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 19, Bansal and Lee teach the limitations of claim 15 as described above.  Claim 19 additionally incorporates substantially similar subject matter 
As per dependent claim 23, Bansal and Lee teach the limitations of claim 20 as described above.  Claim 23 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.



5. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Response to Arguments

6.	Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Crouch (U.S. Publication 2016/0078102 A1) discloses text indexing and passage retrieval.
- Bostick (U.S. Publication 2015/0234810 A1) discloses contextual updating of existing documents using natural language processing.
- Corbin (U.S. Patent 6,295,542 B1) discloses cross-referencing text.


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176